AFFIRM; Opinion Filed February 12, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01468-CV

           JULIE ANN CLARK AND JESSE MILLER, Appellants
                               V.
                   TBF FINANCIAL, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02652-2019

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      Julie Ann Clark and Jesse Miller, pro se litigants, appeal from the trial court’s

summary judgment in favor of appellee TBF Financial, LLC.              In two issues,

appellants argue the judgment should be set aside because they allege they did not

receive notice of the motion for summary judgment in advance of the trial court’s

ruling. Appellants failed to comply with the briefing requirements of our appellate

rules after having been given the opportunity to do so. Thus, they waived their

complaints. Because all dispositive issues are settled in law, we issue this
memorandum opinion. See TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial

court’s judgment.

                                    BACKGROUND
      On March 17, 2020, appellants filed their appellate brief. On March 25, this

Court sent written notice to appellants that their brief did not satisfy the minimum

requirements of the rules of appellate procedure. The notice advised appellants that

their brief was deficient as follows:

      1.     The brief did not contain a concise statement of the case, the course of
             proceedings, and the trial court’s disposition of the case supported by
             record references.
      2.     The brief did not concisely state all issues or points presented for
             review.

      3.     The brief did not contain a concise statement of the facts supported by
             record references.
      4.     The brief did not contain a succinct, clear, and accurate statement of the
             arguments made in the body of the brief.

      5.     The argument did not contain appropriate citations to authorities.

      6.     The argument did not contain appropriate citations to the record.

      7.     The brief did not contain a short conclusion that clearly stated the nature
             of the relief sought.

      8.     The brief did not contain a proper certificate of compliance.

      9.     The brief did not contain a proper certificate of service.
      10.    The following were omitted from the appendix.

             a.     The trial court’s judgment.
             b.     The jury charge and verdict, if any, or the trial court’s findings
                    of fact and conclusions of law, if any.

                                         –2–
               c.     The text of any contract or other document that was central to the
                      argument.

See TEX. R. APP. P. 9.5, 9.4, 38.1.

         On April 7, 2020, appellants filed a second brief, which failed to correct all of

the deficiencies noted by this Court, including appropriate citations to legal

authorities and to the record. This appeal was submitted on that second deficient

brief.

                                       DISCUSSION
         We construe liberally pro se pleadings and briefs; however, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with

applicable laws and rules of procedure. In re N.E.B., 251 S.W.3d 211, 211–12 (Tex.

App.–Dallas 2008, no pet.). To do otherwise would give a pro se litigant an unfair

advantage over a litigant who is represented by counsel. Id. at 212. The law is well

established that, to present an issue to this Court, a party’s brief shall contain, among

other things, a concise, non-argumentative statement of the facts of the case,

supported by record references, and a clear and concise argument for the contention

made with appropriate citations to authorities and the record. TEX. R. APP. P. 38.1.

When a party, despite notice and an opportunity to cure, fails to adequately brief a

complaint, he waives the issue on appeal. See TEX. R. APP. P. 44.3; Bertaud v.

Wolner Indus., No. 05-15-00620-CV, 2017 WL 1360197, at *2 (Tex. App.—Dallas

Apr. 12, 2017, no pet.) (mem. op.).


                                            –3–
      The record contains a notice of submission of the motion for summary

judgment that is addressed to appellants at the same address as the returns of service,

as well as a certificate of service. See TEX. R. CIV. P. 21a. Nothing in the brief

record before this Court supports appellants’ claim they did not receive notice of the

motion for summary judgment. See Strobel v. Marlow, 341 S.W.3d 470, 476 (Tex.

App.—Dallas 2011, no pet.) (citing TEX. R. CIV. P. 21a) (certificate of service prima

facie evidence service took place). Thus, appellants have failed to provide us with

argument, analysis, or authorities that would entitle them to relief on appeal. See

Bertaud, 2017 WL 1360197, at *3. Accordingly, we need not further address

appellants’ issues.

                                    CONCLUSION
      We affirm the trial court’s judgment.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE


191468F.P05




                                         –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JULIE ANN CLARK AND JESSE                      On Appeal from the County Court at
MILLER, Appellants                             Law No. 3, Collin County, Texas
                                               Trial Court Cause No. 003-02652-
No. 05-19-01468-CV           V.                2019.
                                               Opinion delivered by Justice
TBF FINANCIAL, LLC, Appellee                   Schenck. Justices Smith and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee TBF FINANCIAL, LLC recover its costs of
this appeal from appellants JULIE ANN CLARK AND JESSE MILLER.


Judgment entered this 12th day of February, 2021.




                                         –5–